El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Los peticionarios acuden ante esta Curia mediante sen-dos recursos de certiorari. Solicitan la revocación de dos sentencias dictadas por el Tribunal de Apelaciones. El foro intermedio apelativo confirmó un dictamen del Tribunal de Primera Instancia que, a su vez, desestimó una acción de daños y perjuicios por el pago indebido de unos billetes de lotería extraviados presentada por los peticionarios contra la Lotería de Puerto Rico. Dicho foro revocó otra sentencia emitida por el Tribunal de Primera Instancia, mediante la cual declaró “con lugar” otra acción de reivindicación y co-bro indebido del premio de unos billetes de la Lotería de Puerto Rico, reportados como extraviados, presentada por el peticionario contra la persona que cobró el premio de los billetes. Por tratarse de pleitos que encierran cuestiones comunes de hechos y de derecho, ordenamos su consolidación. Veamos los hechos de cada caso por separado.
I

Ramiro Colón Muñoz, et al. v. Lotería de Puerto Rico, CC-2003-553

El 15 de septiembre de 1998, el peticionario, Sr. Ramiro Colón Muñoz, otorgó una declaración jurada para informar *630que había extraviado los billetes de lotería 20613, series B y D, correspondientes al sorteo extraordinario que habría de celebrarse el 16 de septiembre de 1998. Dicha declara-ción jurada alegadamente fue enviada por facsímil a las oficinas de la Lotería de Puerto Rico (Lotería) el mismo día de haber sido otorgada. El señor Colón Muñoz solicitó que se paralizara el pago del premio correspondiente, en caso que resultaran premiados los billetes extraviados.(1)
Surge de nuestro expediente que los billetes reportados como extraviados por el señor Colón Muñoz resultaron pre-miados en el sorteo realizado el 16 de septiembre de 1998. Sin embargo, la Lotería se negó a aceptar la solicitud del señor Colón Muñoz, comprendida en la declaración jurada, porque alegadamente no se había presentado veinticuatro horas antes del sorteo, tal como requiere la Ley de la Lo-tería de Puerto Rico/2) pues alegadamente se recibió el mismo día del sorteo, a las 7:55 de la mañana/3)
El 18 de septiembre de 1998, en horas de la tarde, el aquí peticionario, señor Colón Muñoz, presentó una de-manda y una Solicitud Urgente de Remedio Provisional, ante el Tribunal de Primera Instancia, Sala Superior de San Juan, en la que solicitó la paralización del pago por la Lotería en concepto de los billetes premiados en el sorteo celebrado el 16 de septiembre de 1998.(4) El allí deman-dante, señor Colón Muñoz, alega que el 18 de septiembre de 1998, el Tribunal de Primera Instancia, Sala Superior de San Juan, emitió una Orden de Remedio Provisional, firmada por el Hon. José M. Lorié Velasco, Juez Superior, para requerir y ordenar a la Lotería que paralizara inme-diatamente el cobro del cheque emitido para cubrir los pre-mios de los billetes 20613, series B y D del referido *631sorteo.(5) Alegó, además, que dicha “orden” se le envió a la Lotería y que ésta no ordenó la paralización del pago, sino que emitió los cheques y realizó el pago en el Centro de Cambio de la propia Lotería en Hato Rey.(6) Posterior-mente, el 1 de octubre de 1998, otro juez del Tribunal de Primera Instancia, Hon. Carmen Rita Vélez Borrás, Juez Superior, emitió una orden —alegadamente la segunda en el caso— en la que le concedió a la Lotería un plazo de cinco días para que expresara su posición. El demandante alegó que esta orden no contradecía en nada la supuesta Orden de Remedio Provisional, emitida el 18 de septiem-bre de 1998.
Después de notificada la orden de 1 de octubre de 1998, el 8 de octubre de 1998 el demandante desistió sin peijui-cio de su acción y el Tribunal de Primera Instancia, Sala Superior de San Juan, dictó sentencia de conformidad el 14 de octubre de 1998.(7) El 14 de septiembre de 1999, casi un año después, el señor Colón Muñoz presentó en el Tribunal de Primera Instancia, Sala Superior de San Juan, una de-manda de daños y perjuicios por el pago indebido del im-porte del premio de los referidos billetes de lotería.!8) La Lotería solicitó la desestimación del caso por falta de parte indispensable, refiriéndose a la persona tenedora de los billetes premiados, Sra. Digna Rodríguez Colón, a quien el Sr. Ramiro Colón Muñoz había demandado en un pleito separado, presentado en el Tribunal de Primera Instancia, Sala Superior de Ponce, para reclamar el pago del premio.!9) Por su parte, el demandante solicitó la consoli-dación de ambos casos. El Tribunal de Primera Instancia, Sala Superior de San Juan, accedió a tal solicitud y ordenó la consolidación del caso, trasladándolo al Tribunal de Pri-*632mera Instancia, Sala Superior de Ponce.(10) Esta orden fue dejada sin efecto por el Tribunal de Primera Instancia, Sala Superior de Ponce. Dicho tribunal determinó que, por tener ambos casos controversias y cuestiones de derecho distintas, y por tratarse de un asunto discrecional, orde-naba la devolución del caso contra la Lotería a la Sala Superior de San Juan. Dos años después, el caso fue devuelto a San Juan, continuando así ambos procesos de forma separada/11)
El 6 de noviembre de 2002, la Lotería solicitó nueva-mente la desestimación de la demanda presentada en su contra por falta de la parte indispensable y porque al pre-sentar la demanda el 14 de septiembre 1999, la acción de los demandados alegadamente ya había caducado, pues se había presentado fuera del término que establece el Art. 12 de la Ley de la Lotería/12) el cual dispone que los billetes de la lotería son valores al portador, por lo que sólo se reco-noce como dueño a la persona que los presente para su cobro dentro de los seis meses después de celebrado el sorteo/13) El demandante se opuso a la desestimación, ale-gando que el pago de los premios se hizo en contravención a la orden de paralización dictada el 18 de septiembre de 1998 por el Tribunal de Primera Instancia. Argüyó, ade-más, que su reclamación no se basaba en el Art. 12 de la Ley de la Lotería, supra, sino en la figura del pago de lo indebido, ya que la Lotería había pagado el premio de los billetes a pesar de que se le había notificado sobre su ex-travío y, además, en contravención a la orden de paraliza-ción emitida por el Foro de Primera Instancia el 18 de sep-tiembre de 1998.
El 31 de enero de 2003, el Tribunal de Primera Instan-cia dictó una sentencia, desestimando la demanda bajo la *633Regla 10.2(5) de Procedimiento Civil.(14) Determinó que, para la fecha cuando la Lotería pagó el premio, es decir, en o antes de 2 de octubre de 1998,(15) no se había dictado la “orden de paralización” que según el demandante había dictado el foro primario el 18 de septiembre de 1998 en el caso Núm. KPE98-0843. La sala sentenciadora concluyó lo siguiente:
No tienen razón los demandantes, cuando la Lotería de Puerto Rico hace el pago del billete de la Lotería 20613, series B y D, sorteo 378-X celebrado el 16 de septiembre de 1998, en o antes del 2 de octubre de 1998, (véase certificación de la Leda. Grace N. Grana, Directora Auxiliar de la Lotería de Puerto Rico), no se había dictado orden por el Tribunal en el caso KPE 98-0843 requiriendo la paralización inmediata del pago, sino que la orden que se había dictado fue la que trans-cribimos anteriormente la cual no ordena la paralización.!16) Además dicha orden debía ser notificada a la Lotería por los demandantes y en el expediente del caso no hay constancia de que así se hiciera, lo que hay es un aviso de desistimiento.!17) Cuando se dicta la orden en el caso KPE 98-0843, el billete premiado había sido pagado a la Sra. Digna Rodríguez Colón parte demandada en el caso de Ponce. Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 60.
Inconforme con tal determinación, la parte demandante presentó un recurso de apelación ante el entonces Tribunal de Circuito de Apelaciones. El apelante, señor Colón Mu-ñoz, alegó que erró el Tribunal de Primera Instancia al no *634tomar conocimiento de la orden expedida por el tribunal el 18 de septiembre de 1998, en el mismo caso, la cual reque-ría la paralización inmediata del pago en concepto del pre-mio de los billetes. Los apelados, por conducto del Procura-dor General, adujeron que en el expediente del caso ante el Foro de Primera Instancia no había evidencia del diligen-ciamiento de esa orden ni de que se les hubiese notificado a los apelados la demanda, la solicitud de remedio provisional y la orden emitida el 1 de octubre de 1998.(18) También señalaron que al efectuarse el pago del premio, la causa de acción advino académica debido a que no existe cuando la suma solicitada no se debe.(19) Además, añadió el Procura-dor que, por ser los billetes de lotería valores al portador, la Lotería está obligada a pagar los premios correspondientes cuando el tenedor se lo requiera, a menos que se cumpla con lo que indica la Ley de la Lotería para los casos de billetes extraviados o de que exista una orden de paraliza-ción expedida por un tribunal competente. Concluyó que al no haber actuado la parte apelante conforme a la ley ni existir una notificación de orden de paralización, “el Es-tado Libre Asociado de Puerto Rico estaba obligado a pagar el importe de los billetes objeto de esta controversia a su portador y no incurrió en responsabilidad al así hacerlo”. (20)
El entonces Tribunal de Circuito de Apelaciones emitió una sentencia el 30 de mayo de 2003, archivada en autos copia de su notificación a las partes el 11 de junio de 2003, en la cual confirmó la sentencia apelada. Ante la controver-sia que gira en torno a la alegada “orden de paralización” de 18 de septiembre de 1998, el foro intermedio apelativo examinó los autos originales del caso y determinó lo si-guiente:
... Nuestro examen reveló que no hay en ese expediente or-den de paralización alguna firmada por el Juez Lorié Velasco *635ni notificada a parte alguna. La única orden firmada y certifi-cada es la expedida por la Jueza Vélez Borrás el 1 de octubre de 1998, que fue certificada por la Secretaria General y noti-ficada el 6 de octubre de 1998(21) a los abogados de la parte apelante. No hay constancia de notificación a los apelados, ni de esta orden ni de la demanda o solicitud de remedio provisional, previo a la presentación del aviso de desistimiento fe-chado 6 de octubre de 1998.
Lo que sí aparece en el expediente de instancia son varias copias de un proyecto de “orden de remedio provisional”, idén-tico en contenido y formato al documento incluido en el apén-dice del apelante, pero sin fecha, sin número de caso, sin firma de juez y ciertamente, sin constancia alguna de notificación. De esa forma, el expediente no acredita que se hubiera expe-dido orden de paralización alguna en el caso KPE 98-0843. No erró el Tribunal de Primera Instancia en su apreciación.!22)
El foro judicial concluyó que no erró el foro de primera instancia al desestimar la causa de acción por académica, puesto que allí el apelante, Sr. Ramiro Colón Muñoz, no demostró que informó a la Lotería sobre el extravío de los billetes y que había solicitado la paralización del pago den-tro del término establecido por la Ley de la Lotería.
Inconforme con la decisión del entonces Tribunal de Cir-cuito ¿Le Apelaciones, el 11 de julio de 2003 el allí apelante, señor Colón Muñoz, acude ante nos mediante este Recurso de Certiorari, señalando la comisión de los errores siguien-tes:
I. Incidió el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia del Tribunal de Instancia que deses-timó la causa de acción de la parte demandante al resolver, que una orden emitida por un tribunal con competencia por conducto del Honorable Juez José M. Lorié Velasco, ordenán-dole a la Lotería de Puerto Rico la paralización inmediata del pago de los billetes en cuestión, carece de credibilidad por el hecho de no constar copia de la misma en el expediente del Tribunal que emitió la orden.
II. Incidió el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia del Tribunal de Instancia, el cual *636desestimó bajo la Regla 10.2(5) de las de Procedimiento Civil sin tomar como ciertas todas las alegaciones en la demanda, donde se especifica la existencia de la orden de paralización del pago del premio de los billetes emitida por el Honorable Juez José M. Lorié Velasco el 18 de septiembre de 1998. Re-curso de certiorari Núm. CC-03-553, pág. 6.

Ramiro Colón Muñoz, et al. v. Digna Rodríguez Colón, CC-2005-220

El 9 de octubre de 1998, un día después de haber desis-tido del pleito contra la Lotería/23) el señor Ramiro Colón Muñoz presentó ante el Tribunal de Primera Instancia, Sala Superior de Ponce, una demanda sobre billetes de lo-tería extraviados, cobro indebido de éstos, reivindicación, y daños y perjuicios, contra la Sra. Digna Rodríguez Colón. Alegó haber comprado el billete de la lotería 20613, series B y D (dupleta), para el sorteo extraordinario de la Lotería de Puerto Rico de 16 de septiembre de 1998, y que se le había perdido, por lo cual prestó una declaración jurada el 15 de septiembre de 1998, haciendo constar dicha pérdida/24) También expuso que hizo gestiones ante la Lo-tería para notificar la pérdida de los billetes; que el Tribunal de Primera Instancia, Sala Superior de San Juan, emi-tió una orden que requería la paralización del pago (stop payment) y que, aún así, ésta satisfizo el premio a la parte allí demandada/25)
En su escrito de contestación a la demanda, la señora Rodríguez Colón expuso que adquirió la dupleta en cues-tión de una persona autorizada por el Negociado de la Lo-tería de Puerto Rico para actuar como vendedor de billetes, quien posee la licencia Núm. V-7232 que le fue expedida a esos efectos.(26) Además, reconvino al señor Colón Muñoz *637por daños y perjuicios, y por alegados sufrimientos menta-les y físicos.
El primer día del juicio, 1 de octubre de 2003, declaró el Sr. Ramón Muñiz Santiago. Testificó que era Fiscal Auxi-liar II, adscrito a la Fiscalía de Bayamón, y que investigó una querella sometida por el Sr. Ramiro Colón Muñoz res-pecto a un incidente ocurrido para 1997 y principios de 1998.(27) Con relación a este incidente, expresó que el señor Colón Muñoz le indicó que se había estacionado en la tienda Sam’s Club en Ponce, que había dejado estacionado su carro con las ventanas abiertas y que, luego de entrar a dicho establecimiento comercial, regresó a su carro y se fue.(28) Añadió que el señor Colón Muñoz, al día siguiente, se percató de que uno o los dos billetes de la Lotería que había dejado en la gaveta de su vehículo no estaban.!29) También declaró que citó a varios testigos y que, luego de entrevistarlos y de ver la evidencia, encontró que no había suficientes elementos que indicaran la comisión de un delito.!30)
El Ledo. Francisco Delgado Martínez, quien tomó la de-claración jurada del señor Colón Muñoz el 15 de septiem-bre de 1998, declaró que cuando éste llegó a su oficina le indicó que el 14 de septiembre de 1998 había comprado los billetes de lotería 18422 y 20613 en Ponce y que se le ha-bían desaparecido del vehículo en el que andaba el día que los compró.(31) Continuó declarando que el señor Colón Mu-ñoz le informó que llamó a su esposa y que ésta verificó las series de dichos billetes comprados en Ponce con la señora que se los había vendido a él.(32) Añadió que le indicó ade-más el número de cheque de una cuenta personal del *638Banco Santander con el que había pagado los billetes. (33) Expresó que, cuando se prestó la declaración jurada, se hizo constar que los números y series de los billetes eran el 18422, series Ay B, y el 20613, series B y D, que el cheque con el que pagó los billetes era el Núm. 877 del Banco San-tander y que tenía fecha de 14 de septiembre de 1998. La secretaria del licenciado Delgado Martínez, Sra. Iris Ofelia Torres Ríos, testificó que la declaración jurada se envió vía facsímil a la Lotería de Puerto Rico el mismo 15 de sep-tiembre de 1998, porque el sorteo era al día siguiente.(34)
El juicio continuó con el testimonio de la Sra. Hilda Ramos Maldonado, quien dirigía para esa fecha la Lotería Tradicional de Puerto Rico.(35) Durante su testimonio, se admitió como evidencia un documento que obra en el expe-diente de la Lotería, que consiste de una comunicación de 18 de septiembre de 1998 enviada por el representante legal del señor Colón Muñoz a la Leda. Grace M. Grana, Directora Auxiliar de la Lotería. Esta contenía como anejo una orden de remedio provisional emitida ese mismo día por el Hon. José M. Lorié Velasco, Juez Superior.(36) Ade-más, ambas páginas del documento admitido como exhibit evidencian marcas electrónicas en su parte superior, las cuales indican, según admitió la señora Ramos Maldonado, que el facsímil fue recibido en la Lotería el 18 de septiem-bre de 1998 a las “19:17”, o sea a las 7:17 p.m. y que prove-nía de Goldman Antonetti & Córdova, bufete donde trabaja el representante legal del demandante. (37) Durante este testimonio, también surgió que al dorso de la página del referido exhibit aparece lo siguiente: “M. Galarza, 24 de septiembre de 1998, y 9:25 a.m.” La testigo expresó que se trataba de Madeline Galarza, secretaria de reclama-*639dones.(38) Respecto a este punto, el Tribunal de Primera Instancia determinó que lo que indicaba esta información al dorso del documento era que la Lotería acusó recibo del original; entiéndase que se refiere a la orden de remedio provisional, el 24 de septiembre de 1998, y no del facsímil de 18 de septiembre de 1998. Además, determinó, como cuestión de hecho, lo siguiente:
... Evidentemente, el demandante envió la orden del Juez Lo-rié por facsímil [el 18 de septiembre de 1998] y luego el original por correo ordinario que se recibió luego del fin de semana y del paso del Huracán Georges. (A los propósitos de establecer la existencia para dichas fechas del fenómeno atmosférico, el demandante ofreció, y se admitieron como evidencia, las órde-nes administrativas emitidas por el Tribunal Supremo de Puerto Rico en relación al Huracán Georges: 98 JTS 129, ... y 98 JTS 122.X39)
El desfile de pruebas continuó con el testimonio de la Leda. Grace Grana Martínez, quien declaró que para sep-tiembre de 1998 era Directora Auxiliar de la Lotería Tra-dicional de Puerto Rico.(40) Declaró que el día del sorteo, miércoles 16 de septiembre de 1998, obraba en la Lotería la declaración jurada del señor Colón Muñoz, documento recibido por facsímil y registrado a las 7:55 de la mañana de ese mismo día. Señaló que toda la documentación rela-cionada al caso la vio el mismo día del sorteo.(41) También expresó que no recordaba que le hubiesen notificado por facsímil el día antes del sorteo.(42)
El señor Colón Muñoz y su esposa acudieron a la Lote-ría el 18 de septiembre de 1998 y fueron recibidos por la licenciada Grana. Solicitaron que se detuviera el pago de los billetes premiados, ya que él lo había comprado y se le había extraviado. La licenciada Grana le explicó que para *640solicitar la paralización del pago necesitaba una orden judicial y que, además, le dio copia de la ley y del Regla-mento de la Lotería/43) La licenciada Grana expresó que lo próximo que supo del Sr. Ramiro Colón Muñoz fue que ese viernes 18 de septiembre de 1998 en la noche, como a las 9:00, recibió una llamada en su casa de parte del señor Colón Muñoz para informarle que había obtenido una or-den del Tribunal para la paralización del pago y que se la había enviado vía facsímil.(44)
El 21 de septiembre de 1998, el huracán Georges azotó a Puerto Rico. En vista de la situación de emergencia provo-cada por el huracán, surge de la Resolución de 25 de sep-tiembre de 1998 del Tribunal Supremo(45) que la Rama Judicial había decretado la suspensión de los trabajos ordinarios desde el 21 de septiembre de 1998. La licen-ciada Grana hizo referencia a la suspensión de labores de-bido al huracán y que el 23 de septiembre de 1998 fue que tuvo la oportunidad de ver la orden de remedio provisional y los otros documentos.(46) Testificó que ese 23 de septiem-bre de 1998 recibió una llamada del Sr. Ramiro Colón Mu-ñoz a su teléfono celular para solicitarle que paralizaran el pago de los billetes premiados.(47) Ella le indicó que no po-día hacerlo hasta que no le presentaran una copia de la orden dictada por el tribunal. En el juicio testificó que re-cibió una copia de la orden el 25 de septiembre de 1998 y que recordaba que había un issue con el sello en la orden/48) Respecto al asunto de la orden y del sello, en una comunicación de 24 de diciembre de 1998 firmada por ella *641y dirigida al licenciado Dapena, representante legal del se-ñor Colón Muñoz, dice lo siguiente:
... el viernes, 25 de septiembre, recibimos el original de la Orden de Remedio Provisional emitida por el Honorable José M. Lorie [sic] Velazco [sic], Juez Superior del Tribunal de Pri-mera Instancia, Sala Superior de San Juan. Por motivo del paso del huracán Georges, los Tribunales de Puerto Rico se encontraban cerrados, lo que explica la falta del sello y certi-ficación de la Secretaría del Tribunal en la Orden recibida. Sin embargo, la Lotería de Puerto Rico ante la situación ocasio-nada por el Huracán y al amparo de la Regla 65.3 de la Reglas de Procedimiento Civil de Puerto Rico de 1979, ese mismo día se dio por notificada y procedió a cumplir la misma.(49)
También declaró la Sra. Nilsa I. Fernández Vargas, quien le vendió los billetes de lotería al señor Colón Muñoz. Los billetes que vendía se los proveía su ex esposo, Sr. Edwin Rodríguez Torres. Relató que para 1998 atendía el puesto Núm. 100 en la Plaza del Mercado de Ponce, donde le vendió al Sr. Ramiro Colón Muñoz dos dupletas de lote-ría, pero que no le vendió la numeración 20613, sino las correspondientes a 18422 y 19113.(50) Alegó que el billete 20613 no se lo vendió al demandante, porque el 14 de sep-tiembre de 1998 por la tarde, su ex suegro, Sr. José Pérez Feliciano, vio en la vitrina del puesto esa dupleta y decidió llevársela para venderla al día siguiente.(51)
El desfile de la prueba testifical continuó con el testimo-nio del Sr. José Pérez Feliciano. Declaró que el día antes del sorteo, 15 de septiembre de 1998, fue a cobrarle a doña Digna Fernández Vargas una cuenta de ciento cuarenta dólares, pues era su dienta de muchos años, y que ese día, le enseñó los billetes que tenía. Asimismo, declaró que ella le pagó lo que debía y que le compró el billete 20613, series *642B y D.(52) Expresó que doña Digna Fernández Vargas le pagó en efectivo.(53) También declaró que, luego del sorteo, doña Digna Fernández Vargas le entregó un cheque de dos mil dólares el 10 de octubre de 1998 y uno de ocho mil dólares el 24 de octubre del mismo año —esto es, diez mil dólares en octubre— y que de éstos le dio siete mil doscien-tos a Edwin Rodríguez, ex esposo de la billetera Sra. Nilsa Fernández Vargas.(54)
El 10 de marzo de 2004, el Tribunal de Primera Instan-cia, Sala Superior de Ponce, dictó sentencia mediante la cual declaró “con lugar” la demanda por los billetes de la lotería extraviados presentada por el Sr. Ramiro Colón Mu-ñoz, su esposa, Sra. Georgina Ortiz Dexter de Colón, así como la Sociedad Legal de Gananciales compuesta por am-bos y concedió daños y perjuicios. El foro sentenciador for-muló, en lo pertinente, las determinaciones de hecho si-guientes:
1. El demandante Ramiro Colón Muñoz ha sido comprador de billetes de la Lotería Tradicional por muchos años.
2. El lunes 14 de septiembre de 1998, el demandante acudió al puesto de billetes #100 en la Plaza del Mercado de Ponce, atendido por la Sra. Fernández, y compró dos “dupletas” de la Lotería para el sorteo extraordinario a celebrarse el 16 de sep-tiembre de 1998.
3. El demandante guardó las dupletas en el bolsillo trasero de su pantalón y se dirigió a su vehículo marca Ford, colocando los billetes en la guantera del automóvil.
4. El demandante se dirigió entonces a Sam’s Club de Ponce, estacionó su vehículo en el estacionamiento, y se dirigió al centro comercial.
5. El martes 15 de septiembre el demandante salió temprano para una finca de su propiedad localizada en el Municipio de Jayuya. Tarde en la mañana, buscó los billetes comprados el día anterior y no los encontró.
16. Ese mismo 15 de septiembre de 1998 temprano en la tarde, *643el día antes del sorteo, el demandante llegó a las oficinas del Ledo. Delgado.
17. El Ledo. Delgado recogió la información suministrada por el demandante, y redactó la declaración jurada del deman-dante, en la que identificó las dupletas perdidas como la 18422, series Ay B, y la 20613, series B y D.
20. El facsímil con la declaración jurada sobre el extravío de los billetes y la hoja de trámite llegó a la Lotería el mismo 15 de septiembre de 1998, después que personal de la Lotería ha-bía terminado el día de trabajo.
21. El 16 de septiembre de 1998, la Lotería celebró el sorteo extraordinario, resultando agraciado con el primer premio el número 20613, a las 7:01 de la mañana. No fue sino hasta las 7:55 a.m. que personal de la Lotería se percató de que había un facsímil en la bandeja de la máquina que había llegado en la tarde del día anterior y que incluía la declaración jurada del demandante a los efectos de que se le habían extraviado las dos dupletas.
22. La demandada fue la persona que reclamó y cobró el primer premio de la Lotería Extraordinaria celebrada el 16 de septiembre de 1998, que resultó ser el 20613.
23. El premio por cada serie fue $1,000,000.00. Las series en posesión de la demandada al momento de reclamar el premio eran las B y D, las mismas reportadas como extraviadas por el demandante el 15 de septiembre de 1998.
24. La demandada cobró el premio por ambas series del 20613, la B y D, para un total de $2,000,000.00, el 17 de sep-tiembre de 1998.
25. El 17 de septiembre de 1998, el demandante se enteró de que el número reportado extraviado, el 20613, había resultado ganador del primer premio de la Lotería del 16 de septiembre de 1998. Acto seguido, llamó por teléfono a la Lotería para advertir sobre el envío de la declaración jurada el 15 de sep-tiembre de 1998, y solicitar la paralización del pago del premio.
26. El 18 de septiembre de 1998, el demandante se personó a las oficinas de la Lotería en San Juan, para indagar sobre su reclamación y exigir la paralización del premio.
27. En dicha vista, la Directora Auxiliar de la Lotería Grace Grana le informó al demandante que como la declaración ju-rada no fue notificada 24 horas antes del sorteo, la única ma-nera que la Lotería podía paralizar el pago del cheque corres-pondiente al premio era a través de una orden judicial. No le informó que la demandada ya había cobrado el cheque corres-pondiente al premio el 17 de septiembre de 1998.
*64428. El demandante acudió ese mismo 18 de septiembre de 1998 al Tribunal de Primera Instancia, Sala de San Juan, y obtuvo una orden judicial del Honorable Juez José Lorié Ve-lasco en la que le ordena a la Lotería detener el pago del che-que correspondiente al pago del premio de la dupleta 20613.
29. El demandante envió, ese mismo 18 de septiembre de 1998, la orden judicial por facsímil, a la Lotería. La orden fue recibida en la Lotería a las 7:17 p.m.
30. Los actos del demandante anteriores y posteriores al sorteo del 16 de septiembre de 1998 son todos consistentes con adqui-sición, titularidad y derecho a la dupleta 20613 y al premio.
31. La demandada no ofreció prueba demostrativa de que pagó la dupleta 20613 al billetero, Sr. Pérez. Por el contrario, el testimonio y prueba creíble establece que la demandada no ad-quirió en plaza (no pagó) la dupleta 20613; que su titularidad, si alguna, es en calidad de testaferro pues, allí donde es me-nester declarar título, por obligación de ley, no lo hizo.
32. El agente de la Lotería que le suplía los billetes a la Sra. Fernández y al Sr. Pérez es el Sr. Edwin Rodríguez, y es a éste a quienes ambos le pagan los billetes que venden.
33. El Sr. Rodríguez le suplió para venta el billete 20613, series B y D, a la Sra. Fernández, quien es su ex-esposa, y la que le vendió dos dupletas al demandante el 14 de septiembre de 1998.
34. La dupleta 20613 estaba disponible a la venta en el puesto #100 el 14 de septiembre de 1998.
35. El Sr. Pérez, vendedor de billetes también es suplido por el agente Edwin Rodríguez, quien es su hijastro.
36. La demandada le obsequió $2,000.00 al Sr. Pérez un día después de ser emplazada con la demandada en el pleito de epígrafe, casi un mes después de cobrar el premio. Le obsequió $8,000.00 semanas después.
37. El billetero, Sr. Pérez, le dio $7,200.00 al Sr. Edwin Rodrí-guez sin expectativa de recobro.
38. La demandada no produjo cheque alguno que refleje el pago de la dupleta 20613, series B y D, al Sr. Pérez, aún cuando declaró bajo juramento en 2001, que siempre pagaba en cheque.
39. La demandada reportó en las planillas de contribución so-bre ingresos de 1998 y 1999 que no recibió ingreso exento al-guno de la Lotería durante esos años contributivos.
40. La demandada no informó, en sus planillas de contribu-ción sobre ingresos, el producto derivado de los $2,000,000.00 de dólares cobrados en la Lotería el 17 de septiembre de 1998.
41. La demandada no produjo prueba adicional de su alegado título y lo usufructo del premio, pudiendo producirla si es que es la verdadera titular.
*64542. La demandada no aportó prueba pertinente que apoye la reconvención. (Enfasis suplido.)(55)
Siendo la controversia sobre un reclamo de titularidad, el foro primario señaló que la Ley de la Lotería no aplicaba al reclamo del demandante. Puntualizó que la determina-ción sobre la titularidad sería una cuestión de evaluación y suficiencia de la prueba.
Evaluada toda la prueba presentada ante sí, el foro sen-tenciador le impartió credibilidad a la prueba presentada por el demandante, Sr. Ramiro Colón Muñoz, y determinó que éste compró el billete de lotería 20613, series B y D, de un agente autorizado y que adquirió la titularidad y el de-recho dominical sobre éstos.(56) Señaló que la demandada no produjo prueba que demostrara que advino titular de los billetes premiados y que los hechos del caso sí demues-tran que no fue una adquirente de buena fe.(57) Además, determinó, como conclusión de derecho, que el demandante podía reivindicar de la demandada el premio de los billetes premiados en virtud del Art. 393 del Código Civil,(58) y de la jurisprudencia que lo ha interpretado a la luz de controver-sias sobre los billetes de lotería extraviados.
Resolvió que la demandada no estaba protegida por la doctrina de prescripción instantánea, porque no ofreció prueba específica que convenciera al tribunal de que, en efecto, compró los billetes premiados, por lo que no le aplicaba lo resuelto en González, etc. v. Coop. Ahorro Créd., etc., 122 D.P.R. 1 (1988).
El Tribunal de Primera Instancia le ordenó a la parte allí demandada, aquí recurrida, señora Rodríguez Colón, restituir a la parte demandante, aquí peticionaria, el pre-mio cobrado sobre la dupleta 20613, series B y D, así como *646su liquidación y los intereses producidos. Además, dispuso que, por la naturaleza fungible del dinero, y en lo que ad-venía final y firme la sentencia dictada, la parte deman-dada, aquí recurrida, debía someter informes mensuales sobre el dinero producto del premio cobrado sobre la du-pleta 20613 y de las inversiones relacionadas. Por último, la parte allí demandada tenía que notificarle la sentencia a las instituciones bancarias y otras similares donde obren los dineros, para el mejor gobierno de dichas partidas.(59)
Inconforme con tal dictamen, el 11 de mayo de 2004, la Sra. Digna Rodríguez Colón presentó un recurso de apela-ción ante el Tribunal de Apelaciones. Alegó que incidió el foro primario al no aplicar al caso de autos la doctrina de prescripción instantánea establecida en el caso González, etc. v. Coop. Ahorro y Crédito, etc., supra. Además, argüyó que erró el Tribunal de Primera Instancia al apreciar y evaluar la prueba y al dictar sentencia en su contra.
El 21 de mayo de 2004, el Tribunal de Apelaciones emi-tió una resolución en la que le ordenó a la parte allí ape-lante, Sra. Digna Rodríguez Colón, que en el término de sesenta días presentara su copia de la transcripción de la prueba oral. Luego de varios trámites procesales y conce-siones de prórrogas, el 26 de agosto de 2004 la allí apelante cumplió con esa orden y presentó una copia de la transcrip-ción de la vista del juicio en su fondo.
El Tribunal de Apelaciones dictó sentencia el 21 de diciembre de 2004, en la cual revocó la sentencia apelada y determinó que la Sra. Digna Rodríguez Colón es la dueña del premio de la dupleta 20613, series B y D. El foro inter-medio apelativo entendió que, al apreciar toda la prueba, el Tribunal de Primera Instancia incidió al determinar que el Sr. Ramiro Colón Muñoz había cumplido con las formali-dades del Art. 10 de la Ley de la Lotería de Puerto Rico(60) y del Art. 56 del Reglamento para la Administración y Fun-*647cionamiento de la Lotería de Puerto Rico,(61) vigentes al momento de los hechos y relacionados al procedimiento para reclamar billetes de lotería extraviados o robados. Esto debido a que el apelado no había presentado la decla-ración jurada dentro del término que requiere la ley (no menos de veinticuatro horas antes del sorteo) y por no ha-ber notificado al Cuartel de la Policía más cercano sobre el robo o la apropiación ilegal de los billetes antes de enviar la declaración jurada por facsímil, y hacer constar en ella el número de querella. Según el foro intermedio apelativo, surge del propio testimonio del Sr. Ramiro Colón Muñoz que no fue hasta que transcurrieron tres días de haberse celebrado el sorteo y que se enterara que la dupleta en cuestión había sido premiada que él acude a la Policía a reportar el alegado extravío de los billetes.!62)
Concluyó el Tribunal de Apelaciones que erró el Tribunal de Primera Instancia al determinar que el Sr. Ramiro Colón Muñoz había cumplido con las formalidades del Art. 12 de la Ley de la Lotería de Puerto Rico, 15 L.P.R.A. sec. 122, y así, haberle dado curso a su reclamo. Además, con-cluyó que erró el foro sentenciador al despojar a la Sra. Digna Rodríguez Colón del premio de la dupleta, pues los billetes de la lotería son considerados valores al portador, tal como dispone el Art. 12 de la Ley de la Lotería de Puerto Rico,(63) por lo cual no se reconocerá otro dueño que aquella persona que lo posea y lo presente a su cobro. Uno de los jueces del panel de tres disintió sin opinión escrita.
El Sr. Ramiro Colón Muñoz solicitó la reconsideración de tal dictamen, la cual fue declarada “no ha lugar”. Incon-forme, presentó ante nos un recurso de certiorari. Señaló como único error lo siguiente:
Incidió el Honorable Tribunal de Circuito de Apelaciones al revocar la sentencia dictada por el Tribunal de Instancia me-*648diante la aplicación de la doctrina de prescripción instantánea a los hechos probados en el caso de marras, que es uno sobre titularidad del billete extraviado. Recurso de certiorari Núm. CC-05-220, pág. 4.
El peticionario alega ante nos que los hechos determi-nados por el Tribunal de Primera Instancia establecen que reclamó la titularidad de los referidos billetes con anterio-ridad al sorteo, y que existe prueba preponderante de que los billetes premiados pertenecieron y estuvieron en su po-sesión antes del sorteo. Arguye que el Tribunal de Primera Instancia no dirimió, contrario a lo determinado por el Tribunal de Apelaciones, el incumplimiento del señor Colón Muñoz con el Art. 10 de la Ley de la Lotería de Puerto Rico, supra, sino que dictaminó sobre la titularidad de los bille-tes en controversia. Señala que la Ley de la Lotería de Puerto Rico, como ha establecido nuestro ordenamiento, regula las relaciones jurídicas entre los jugadores de bille-tes y el Gobierno. Sostiene que tal norma estatutaria no aplica al reclamo del Sr. Ramiro Colón Muñoz contra la Sra. Digna Rodríguez Colón, relativo a la titularidad y al derecho dominical sobre los billetes de la lotería premiados.
hH
El peticionario, en el caso Núm. CC-2003-553, señaló como errores cometidos por el Tribunal de Apelaciones, en síntesis, que incidió dicho foro al confirmar el dictamen del Tribunal de Primera Instancia, que desestimó la acción en contra de la Lotería, por dos razones: (1) desestimó sin im-partirle credibilidad a la “orden de paralización” emitida por el Hon. José Lorié Velasco, Juez Superior del Tribunal de Primera Instancia, Sala Superior de San Juan, y (2) desestimó la referida acción bajo la Regla 10.2(5) de Proce-dimiento Civil, supra, sin tomar como ciertas todas las ale-gaciones de la demanda, incluso la relativa a la existencia de la alegada “orden de paralización”. Atenderemos tales señalamientos de error en conjunto.
*649La moción de desestimación según la Regla 10.2 de Procedimiento Civil, supra, es aquella que formula el demandado antes de presentar su contestación a la demanda, en la cual solicita que se desestime la demanda presentada en su contra. El inciso (5) de esta regla establece, como fundamento para solicitar la desestimación, que la demanda no expone una “reclamación que justifique la concesión de un remedio”.(64) Al resolver una moción de desestimación por este fundamento, el tribunal tomará como ciertos todos los hechos bien alegados en la demanda, que hayan sido aseverados de manera clara y concluyente, y que de su faz no den margen a dudas.(65) Ante una moción de desestimación, las alegaciones hechas en la demanda hay que interpretarlas de forma conjunta, liberal y lo más favorable posible para la parte demandante.(66) La demanda no deberá desestimarse a menos que se demuestre que el demandante no tiene derecho a remedio alguno bajo cualesquiera hechos que pueda probar.(67) Debemos considerar, “si a la luz de la situación más favorable al demandante, y resolviendo toda duda a favor de éste, la demanda es suficiente para constituir una reclamación válida”.(68) Tampoco procede la desestimación de una demanda si es susceptible de ser enmendada. (69)
El peticionario alega que el foro sentenciador, al enfren-tarse a una moción de desestimación bajo la Regla 10.2(5) de Procedimiento Civil, supra, tenía que tomar como cier-tas todas las alegaciones contenidas en la demanda, in-cluso el hecho de que se había emitido una orden judicial para paralizar el pago del premio. Arguye que tales alega-ciones de la demanda tienen que contener hechos bien ale-*650gados y que, de su faz, no den margen a dudas. El foro intermedio apelativo concluyó que tras examinar los autos originales del caso, no encontró alguna orden de paraliza-ción dictada por el Tribunal de Primera Instancia que es-tuviese certificada y hubiese sido notificada con copia a la Lotería. Determinó que en el expediente del foro de pri-mera instancia había varias copias de un proyecto de “or-den de remedio provisional”, que ordenaba a la Lotería a paralizar el pago de los billetes premiados, idéntico al des-crito por el allí apelante, pero que no acreditaba que se hubiese expedido una orden de paralización del referido pago. No obstante, de nuestro expediente surge un docu-mento titulado “Orden de Remedio Provisional”, de 18 de septiembre de 1998, firmado por el Hon. José M. Lorié Ve-lasco, Juez Superior del Tribunal de Primera Instancia, Sala Superior de San Juan. En él se le ordena a la Lotería la paralización del pago del cheque emitido (stop payment) para cubrir el importe del premio del billete 20613, series B y D. Junto con la orden que consta en nuestro expe-diente, no hay constancia de que la Lotería fuera notifi-cada con copia de tal documento. Por lo cual, a falta de la notificación a la Lotería con copia de tal orden, no podemos adjudicarle su incumplimiento. Además, surge como hecho determinado en el caso Núm. CC-2005-220, presentado contra la señora Rodríguez Colón, que ésta cobró el dinero de los billetes premiados el 17 de septiembre de 1998. Aun cuando el peticionario hubiese demostrado la validez de la emisión de la orden de 18 de septiembre de 1998, si su propósito era que la Lotería paralizara el pago (stop payment) del premio, su notificación a la Lotería podría ser tardía. La señora Rodríguez Colón, para esa fecha, ya ha-bía recibido el pago en concepto de los billetes premiados y es completamente especulativo que de haberse notificado hubiera podido paralizarse el pago (stop payment). No obs-tante, el Tribunal de Primera Instancia no debió desesti-mar la referida demanda, porque de ella surgen otras ale-gaciones que sí debieron ser consideradas en sus méritos. El peticionario alegó en su demanda que el 15 de septiem-*651bre de 1998, el día antes del sorteo, prestó una declaración jurada haciendo constar la pérdida de los billetes y que la envió vía facsímil a la Lotería, quien la recibió ese mismo día. Teniendo ante sí una moción de desestimación, el foro sentenciador tenía que tomar como ciertas estas alegacio-nes, interpretarlas liberalmente a favor del demandante y determinar si éste tenía una reclamación válida.
La Ley de la Lotería reglamenta lo concerniente al juego de billetes de lotería en Puerto Rico y a las relaciones jurídicas entre los jugadores de billetes y el Gobierno.(70) Esta ley regula, específicamente, el procedimiento administrativo que los jugadores deben seguir en casos de billetes de la lotería extraviados o destruidos. Sobre este particular, el citado Art. 10 expone, en lo pertinente:
Cualquier persona a quien se le extravíen, destruyan en cual-quier forma o le sean apropiados ilegalmente o robados billetes o fracciones de billetes de la lotería, que desee establecer en su día una reclamación para en caso de que dichos billetes resul-ten premiados, deberán radicar ante el Director del Negociado de la Lotería o enviar por correo certificado una declaración jurada no menos de veinticuatro (24) horas antes de la fecha en que había de celebrarse el sorteo a que correspondan los bille-tes o fracciones. En caso de apropiación ilegal o robo de billetes o fracciones, la persona a quien le fueren apropiados ilegal-mente o robados deberá notificarlo además, al Cuartel de la Policía más cercano. Se hará constar en dicha declaración ju-rada el hecho de la pérdida, destrucción o apropiación ilegal o robo de los billetes o fracciones y las circunstancias envueltas en la misma. En caso de que se alegue apropiación ilegal o robo de los billetes o fracciones se hará constar en la declaración jurada el número de la querella asignado por la Policía. En este caso, los fondos correspondientes o los premios de billetes o fracciones de billetes en controversia permanecerán en el “Fon-do de la Lotería” hasta tanto se adjudique el derecho al cobro de los mismos. Si transcurrido el término de seis (6) meses que concede la see. 122 de este título para el cobro de billetes pre-miados aparecieren pendientes de pago el billete o las fraccio-nes de billete a que se refiere la declaración jurada antes men-cionada, y no se hubiere iniciado el procedimiento establecido *652en el inciso (b) de esta sección, el Director del Negociado de la Lotería procederá a hacer el pago del premio que corresponda a la persona que suscribe la declaración jurada. (Énfasis suplido.)(71)
De igual forma, el Art. 56 del Reglamento para la Administración y Funcionamiento de la Lotería de Puerto Rico/72) vigente a la fecha de los hechos/73) disponía que:
Artículo 56. — Billetes Perdidos, Hurtados o Destruidos
Cualquier persona a quien se le extravíen, destruyan en cualquier forma o le sean hurtados billetes o fracciones de billetes de la lotería, que desee establecer en su día una recla-mación para en caso de que dichos billetes resulten premiados, deberá radicar ante el Director o enviar por correo certificado una declaración jurada no menos de veinticuatro (24) horas antes de la fecha en que habría de celebrarse el sorteo a que corresponden los billetes o fracciones. Se hará constar en dicha declaración jurada el hecho de la pérdida, destrucción o hurto de los billetes o fracciones y las circunstancias envueltas en la misma. (Énfasis suplido.)
La Ley de la Lotería expone la situación en la que se reclaman billetes extraviados antes de celebrarse un sorteo, o sea, únicamente aplica a casos en los cuales la pérdida de los billetes se descubrió antes del sorteo/74) Específicamente, presenta la situación en la que el jugador se percata de la pérdida de los billetes antes de las veinticuatro horas anteriores al sorteo. Deja así el margen de tiempo suficiente para cumplir con la disposición respecto a presentar la declaración jurada en que se notifique la pérdida “no menos de veinticuatro (24) horas antes de la fecha en que habría de celebrarse el sorteo a que corresponden los *653billetes o fracciones”. (Énfasis suplido.) Art. 10 de la Ley de la Lotería, supra. Se desprende de este artículo que, de hacerse la reclamación según dispone la ley, el Negociado de la Lotería no puede proceder al pago de los billetes pre-miados hasta tanto un tribunal disponga sobre la contro-versia respecto a éste.(75) De actuar de otra forma, el Nego-ciado de la Lotería de Puerto Rico podría efectuar un pago sobre unos billetes en controversia que, finalmente, podría resultar indebido. (76)
Ahora bien, ¿qué sucede cuando el jugador se percata de la pérdida de los billetes de la lotería dentro de esas veinticuatro horas antes del sorteo? Presente esta situación, el jugador está imposibilitado de cumplir con el Art. 10 de la Ley de la Lotería, supra. No se trata de actuar de forma diligente para poder presentar la declaración jurada en tiempo, sino de una situación que no está prevista en la ley. Tal situación requiere atención para no privar a una persona de un remedio. Bajo estas circunstancias, al recibir la Lotería de Puerto Rico una declaración jurada que señale la existencia de unos billetes extraviados o apropiados ilegalmente dentro de las veinticuatro horas anteriores al sorteo, debido a que su dueño se percató de tal hecho dentro de ese periodo de tiempo, dicha entidad pública deberá, de salir premiados esos billetes reportados, detener el pago hasta que se dilucide ante el Tribunal de Primera Instancia su titularidad. Al detener el pago, debe notificarle al poseedor de los billetes premiados que los presentó para cobro y al que los reclamó como suyos mediante la declaración jurada, que no pagará el premio hasta que diluciden el asunto sobre la titularidad de los billetes en el foro judicial. Una vez el foro judicial determine, en forma final y firme, quién es el verdadero dueño de los billetes, la Lotería procederá a pagarle el dinero del premio.
*654A la luz de lo expresado y al existir unas alegaciones del demandante de autos de que envió una declaración jurada a la Lotería dentro de las veinticuatro horas anteriores al sorteo, donde informa sobre el extravío de los billetes pre-miados, entendemos que erró el Tribunal de Primera Ins-tancia al desestimar la causa de acción presentada contra la Lotería por daños y perjuicios, así como también el Tribunal de Apelaciones al confirmar tal actuación. No es co-rrecto concluir que el demandante no tenía derecho a re-medio alguno bajo cualesquiera de los hechos alegados en la demanda. Al interpretar las alegaciones de la demanda liberalmente y de la manera más favorable al demandante, tenemos que concluir que de ser probadas podrían tener mérito. Concluimos que no procede la desestimación de la causa de acción, sino la continuación del procedimiento para dirimir la controversia planteada.
1 — ! H-i hH
En el caso Núm. CC-2005-220, el Tribunal de Primera Instancia, Sala Superior de Ponce, determinó que la con-troversia central a resolver era a cuál parte le pertenecía legítimamente el premio de la dupleta 20613, si al deman-dante que reclamó los billetes premiados como comprados y perdidos antes del sorteo, o a la demandada que cobró el premio de los billetes en controversia. Determinó que quien había adquirido la titularidad y el derecho dominical sobre los billetes premiados fue el Sr. Ramiro Colón Muñoz y que la demandada no demostró haber adquirido titulari-dad sobre éstos.
El Tribunal de Apelaciones revocó tal determinación del foro sentenciador, bajo el fundamento de que el señor Co-lón Muñoz no había cumplido con las formalidades para reclamar billetes extraviados o apropiados ilegalmente, se-gún requiere la ley y el reglamento de la Lotería. El foro intermedio apelativo no se concentró en evaluar si el Tribunal de Primera Instancia erró en forma manifiesta en la apreciación de la prueba presentada y admitida con res-*655pecto a la titularidad de los billetes, que es el asunto central de esta controversia.
El señor Colón Muñoz, inconforme con lo determinado por el Tribunal de Apelaciones, acude ante nos y señala que dicho foro erró al aplicar la doctrina de prescripción instantánea a los hechos determinados por el foro primario. Por su parte, la aquí recurrida, Sra. Digna Ro-dríguez Colón, alega estar protegida por tal principio.
A. Los billetes de la lotería, por disposición ex-presa del Art. 12 de la Ley de la Lotería, supra, se consideran valores al portador. No obstante, este Tribunal ex-presó que lo dispuesto en este artículo no implica que “el pago del premio al poseedor o portador del billete premiado, constituya una adjudicación definitiva, absoluta e inatacable del derecho dominical sobre dicho premio en perjuicio de tercero”.!77) Una tercera persona que alegue ser la dueña legítima del billete, o que alegue tener alguna participación en éste, puede establecer su reclamación ante los tribunales.!78) Esa tercera persona puede incoar una acción reivindicatoría contra quien, sin ser el dueño, posea el billete, lo presenta al cobro en la Lotería y obtiene su pago.!79) En cuanto a este asunto, el tratadista Scaevola señala que “el hecho de ser el billete de la lotería un documento al portador, no es suficiente para borrar las irregularidades de un modo adquisitivo vicioso”.!80)
En Cruz v. Director de la Lotería, 94 D.P.R. 260 (1967), y en Fuentes v. Fulano de Tal, 84 D.P.R. 506 (1962), expresamos claramente que la Ley de la Lotería no tuvo el propósito ni ha tenido el efecto de derogar las disposiciones del Código Civil referentes al derecho de propiedad. Ade-*656más, tal como hemos expresado, dicha ley regula la rela-ción entre los jugadores de billetes y el Gobierno, y no se extiende su aplicación a la controversia relativa a la titu-laridad sobre unos billetes de la lotería premiados entre personas privadas. En los mencionados casos resolvimos, partiendo de la premisa de que los billetes de la lotería son bienes muebles y citando al tratadista Castán, que “la po-sesión, aún adquirida de buena fe, de cosas muebles perdi-das o sustraídas, no excluye la acción reivindicatoría, y ... no extingue el derecho de propiedad”.(81) El artículo del Có-digo Civil pertinente a este tema y a la jurisprudencia mencionada es el Art. 393, que dispone lo siguiente:
La posesión de los bienes muebles adquiridos de buena fe equivale al título. Sin embargo, el que hubiese perdido una cosa mueble o hubiese sido privado de ella ilegalmente, podrá reivindicarla de quien la posea.
Si el poseedor de la cosa mueble perdida o sustraída la hu-biese adquirido de buena fe en venta pública, no podrá el pro-pietario obtener la restitución sin reembolsar el precio dado por ella.
En cuanto a las cosas adquiridas en la bolsa, feria o mer-cado, o de un comerciante legalmente establecido y dedicado habitualmente al tráfico de objetos análogos, se estará a lo que dispone el Código de Comercio, Título 10. (Énfasis suplido.)(82)
Incoada una acción para reivindicar unos billetes de lotería extraviados o su premio, el Tribunal de Primera Instancia tiene que, por preponderancia de prueba, determinar quién ostenta el derecho dominical sobre éstos. Tal determinación será cuestión de evaluación y suficiencia de la prueba, en virtud de la Regla 10 de Evidencia, 32 L.P.R.A. Ap. IV, que expone lo siguiente:
El tribunal o juzgador de hechos deberá evaluar la evidencia presentada, a los fines de determinar cuáles hechos han que-dado establecidos o demostrados, con sujeción a los siguientes principios:
*657(A) El peso de la prueba recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguna de las partes.
(B) a obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia.
(C) Para establecer un hecho no se exige aquel [grado] de prueba que, excluyendo posibilidad de error, produzca abso-luta certeza; sólo se exige la certeza o convicción moral en un ánimo no prevenido.
(D) La evidencia directa de un testigo que merezca entero crédito es prueba suficiente de cualquier hecho, salvo que por ley otra cosa se disponga.
(E) El tribunal o jurado no está obligado a decidir de con-formidad con las declaraciones de cualquier número de testi-gos, que no llevaren a su ánimo la convicción contra un nú-mero menor u otra evidencia que le convenciere.
(F) En los casos civiles la decisión del juzgador deberá pro-ducirse de acuerdo con la preponderancia de las pruebas a base de criterios de probabilidad-, en casos criminales la culpa-bilidad del acusado debe establecerse más allá de duda razonable.
(G) Cuando pareciere que una parte, pudiendo haber ofre-cido una prueba más firme y satisfactoria, ofrece una más dé-bil y menos satisfactoria, la evidencia ofrecida deberá mirarse con sospecha.
(H) Cualquier hecho en controversia es susceptible de ser demostrado mediante evidencia directa o mediante evidencia indirecta o circunstancial. Se entiende por evidencia directa aquella que prueba el hecho en controversia sin que medie inferencia o presunción alguna, y que de ser cierta demuestra el hecho de modo concluyente. Se entiende por evidencia indi-recta o circunstancial aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cual —en unión a otros hechos ya establecidos— puede razonablemente inferirse el hecho en controversia. (Corchetes en el original y énfasis suplido.)
Por lo tanto, la parte que alegue haber adquirido la titularidad sobre los billetes premiados en controversia, deberá presentar la evidencia necesaria para sustentarlo.
En autos, el demandante, Sr. Ramiro Colón Muñoz, en virtud del citado Art. 393 del Código Civil y de la jurispru-dencia mencionada, podía presentar su reclamación contra la demandada, dirigida a reivindicar el premio de los bille-tes de lotería premiados. Además, presentó prueba que el *658Tribunal de Primera Instancia consideró suficiente, para demostrar que fue él y no la Sra. Digna Rodríguez Colón, quien adquirió la titularidad sobre los billetes de lotería premiados.
B. Por su parte, la aquí recurrida alega estar prote-gida por la doctrina de prescripción instantánea. No le asiste razón. Veamos.
La doctrina de prescripción instantánea surge del último párrafo del antes citado Art. 393 del Código Civil, el cual dispone que “en cuanto a las cosas adquiridas en la bolsa, feria o mercado, o de un comerciante legalmente establecido y dedicado habitualmente al tráfico de objetos análogos, se estará a lo que dispone el Código de Comercio”/83) Por su parte, el Código de Comercio establece, en su Art. 59, lo siguiente:
La compra de mercaderías en almacenes o tiendas abiertos al público causará prescripción de derecho a favor del compra-dor respecto de las mercaderías adquiridas, quedando a salvo en su caso, los derechos del propietario de los objetos vendidos para ejercitar las acciones civiles o criminales que puedan co-rresponderle contra el que los vendiere indebidamente/84)
Resolvimos en González, etc. v. Coop. Ahorro Créd., etc., 122 D.P.R. 1, 15-16 (1988), que aquella persona que adquiere en mercaderías o tiendas abiertas al público, tiene el beneficio de la doctrina sobre prescripción instantánea. La prescripción de derecho que provoca es instantánea, inmediatamente el comprador de buena fe adquiere un título válido. Allí también expresamos que “la ‘mercadería o tienda abierta’ del vendedor de billetes de lotería de Puerto Rico son todos los sitios públicos; incluso plazas de mercado, plazas de recreo, centros comerciales, calles, carreteras públicas, restaurantes, oficinas públicas y privadas; en fin, toda la gama de posibilidades de sitios en que pueda haber una persona interesada en comprar *659billetes de la lotería”. íd., pág. 16. Las personas que ad-quieran billetes de lotería de aquellos individuos que apa-renten dedicarse al comercio de billetes de lotería, están protegidas bajo la doctrina de prescripción instantánea, íd., pág. 18. El propósito de esta doctrina es cumplir con “el interés apremiante que tiene el Estado de asegurar la vida del comercio de billetes, mediante el amparo de las cosas adquiridas de buena fe en la forma usual que éstas se ad-quieren en nuestra jurisdicción”. íd., pág. 23.
La referida protección es bajo el supuesto de que estamos dentro de un cuadro fáctico en el que efectivamente esa persona que alega estar protegida por la doctrina de prescripción instantánea, ciertamente adquirió mediante compra los billetes de lotería en cuestión de un agente autorizado. En autos tenemos una determinación de hecho del Tribunal de Primera Instancia, Sala Superior de Ponce, de quién realmente compró los billetes ganadores de una persona que se dedica al comercio de billetes de la Lotería, y que quien adquirió la titularidad sobre éstos fue el señor Colón Muñoz.
En ausencia de error manifiesto, pasión, prejuicio o parcialidad, un tribunal apelativo no debe intervenir con las determinaciones de hecho y adjudicación de credibilidad hecha por el juzgador de hechos en el Tribunal de Primera Instancia, que es quien tuvo la oportunidad de escuchar las declaraciones de los testigos, pudo apreciar su “demeanor” y está en mejor posición para aquilatar la prueba. (85) Las determinaciones de hecho del Tribunal de Primera Instancia merecen gran deferencia y no deben ser descartadas arbitrariamente ni sustituidas por el criterio de un tribunal apelativo.
Por lo tanto, debido a que la recurrida no logró demos-trar la existencia de error manifiesto, pasión, prejuicio o *660parcialidad en la determinación del Tribunal de Primera Instancia, le debemos deferencia a las determinaciones de hecho del foro sentenciador. Habiendo determinado el foro primario, por preponderancia de prueba, como cuestión de hecho, que el dueño de los billetes premiados es el Sr. Ramiro Colón Muñoz, la Sra. Digna Rodríguez Colón no puede estar protegida por la doctrina de prescripción instantánea. Dicho foro, luego de escuchar y evaluar toda la prueba, no creyó y, por lo tanto, no determinó que fue la señora Rodríguez Colón quien compró los billetes de la lo-tería en controversia.
Concluimos que incurrió en error el Tribunal de Apela-ciones al revocar lo dictaminado por el Tribunal de Pri-mera Instancia en cuanto a la titularidad de los billetes premiados. Su determinación, en cuanto a que el Sr. Ramiro Colón Muñoz incumplió con la Ley de la Lotería para resolver esta controversia es incorrecta. Dicha ley regula la relación entre los jugadores de billetes y el Gobierno, y su aplicación no se extiende a la controversia entre personas privadas como la de este caso, y relativa a la titularidad y al derecho dominical sobre unos billetes de la lotería premiados.
> H-l
Por los fundamentos antes expuestos, revocamos en el caso Núm. CC-2003-553 la determinación del Tribunal de Apelaciones que confirmó el dictamen emitido por el Tribunal de Primera Instancia, Sala Superior de San Juan, que a su vez desestimó la acción en daños y perjuicios por pago indebido presentada por el Sr. Ramiro Colón Muñoz contra la Lotería de Puerto Rico. Se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de San Juan, para que continúe con los procedimientos de acuerdo con lo aquí pautado. En el caso Núm. CC-2005-220, se revoca la sen-tencia emitida por el Tribunal de Apelaciones y se reinstala la dictada por el Tribunal de Primera Instancia, Sala Superior de Ponce, que adjudicó al Sr. Ramiro Colón Muñoz *661la titularidad y el derecho dominical sobre los billetes de la lotería premiados.
El Juez Presidente Señor Hernández Denton concurrió con el resultado sin opinión escrita. Las Juezas Asociadas Señoras Fiol Matta y Rodríguez Rodríguez se inhibieron.

(1) Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 1.


(2) Ley Núm. 465 de 15 de mayo de 1947, según enmendada, 15 L.P.R.A. sec. 111 et seq.


(3) Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 5.


(4) A este caso se le asignó el número KPE98-0843 (907).


(5) Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 13.


(6) Íd., págs. 20-22.


(7) Íd., pág. 19.


(8) Íd., págs. 20-22.


(9) Íd., págs. 31-34.


(10) Íd., pág. 58.


(11) Íd.


(12) 15 L.P.R.A sec. 120.


(13) Apéndice del Recurso de certiorari Núm. CC-2003-553, págs. 43-49.


(14) 32 L.P.R.A. Ap. III.


(15) Esta fecha surge de la certificación de 2 de octubre de 1998 expedida por la Directora Auxiliar de la Lotería de Puerto Rico, Leda. Grace M. Grana, y en la que hace constar que el Centro de Cambio de Hato Rey informó que el billete de lotería 20613, series B y D, perteneciente al sorteo de 16 de septiembre de 1998, fue pagado en su totalidad a la Sra. Digna Rodríguez Colón, residente de la calle Aceitillo 639, Los Caobos, Ponce, Puerto Rico.


(16) Esta orden fue emitida el 1 de octubre de 1998. Se ordenó a la parte deman-dada que compareciera en el plazo improrrogable de cinco días para expresar su posición con relación a los planteamientos de la parte demandante.


(17) La orden de 1 de octubre de 1998 ordenaba a la parte demandante lo si-guiente:
“La parte demandante notificará a la parte demandada a tenor con lo dispuesto en las Reglas 57.1 y 4.4 de las de Procedimiento Civil, entregándole copia de la presente, de la demanda y de la solicitud de remedio provisional que presentó en el caso de epígrafe.” Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 16.


(18) Apéndice del Recurso de certiorari Núm. CC-2003-553, pág. 155.


(19) Íd., págs. 145 y 155.


(20) Íd., pág. 156.


(21) Surge del expediente, del boleto de notificación expedido por el Tribunal de Primera Instancia, que dicha orden del 1 de octubre de 1998 fue notificada el 5 de octubre de 1998.


(22) Íd., pág. 158.


(23) El peticionario desistió del pleito contra la Lotería el 8 de octubre de 1998. Presentó el 14 de septiembre de 1999 una acción por daños y perjuicios contra la Lotería.


(24) Apéndice del Recurso de certiorari Núm. CC-2005-220, págs. 66-67.


(25) Íd., págs. 17 y 66-67.


(26) Íd., pág. 69.


(27) Transcripción oficial de procedimientos del caso Núm. CC-2005-220 (T.O.P.), págs. 4-5.


(28) Íd., pág. 6.


(29) Íd.


(30) Íd.


(31) Íd., págs. 12-13.


(32) Íd., pág. 13.


(33) Íd.


(34) Íd., pág. 29.


(35) Íd., pág. 38.


(36) Apéndice del Recurso de certiorari Núm. CC-200B-220, pág. 17.


(37) Íd., págs. 17-18; T.O.P., pág. 43.


(38) Apéndice del Recurso de certiorari Núm. CC-2005-220, pág. 18; T.O.R, pág. 46.


(39) Apéndice del Recurso de certiorari Núm. CC-2005-220, pág. 18.


(40) T.O.P., pág. 48.


(41) Íd., pág. 57.


(42) Íd., págs. 57-58.


(43) Íd., págs. 50-51; Apéndice del Recurso de certiorari Núm. CC-2005-220, págs. 18-19. Véase, además, Carta de la Leda. Grace Grana enviada al licenciado Dapena (abogado del demandante) el 24 de diciembre de 1998, admitida como Exhibit E de la parte demandada.


(44) T.O.P., pág. 54.


(45) In re Meds. Juds. Emerg. Georges II, 146 D.P.R. 711 (1998).


(46) T.O.P., págs. 60 y 64.


(47) Íd., pág. 65.


(48) Íd.


(49) Carta de la Lcda. Grace Grana, enviada al licenciado Dapena (abogado del demandante) el 24 de diciembre de 1998, admitida como Exhibit E de la parte demandada.


(50) T.O.P., pág. 105; Apéndice del Recurso de certiorari Núm. CC-2005-220, pág. 145.


(51) Apéndice del Recurso de certiorari Núm. CC-2005-220, págs. 20-21.


(52) T.O.P., págs. 130-133 y 141.


(63) Íd., pág. 132.


(54) T.O.P., págs. 137-139, 141 y 143-144. Véase los Exhibits A y B de la parte demandada, Apéndice, págs. 1-6.


(55) Apéndice del Recurso de certiorari Núm. CC-2005-220, págs. 29-33.


(56) véase la determinación de hecho número 30 citada en la página 20 de esta opinión. Apéndice del Recurso de certiorari Núm. CC-2005-220, pág. 31.


(57) Apéndice del Recurso de certiorari Núm. CC-2005-220, pág. 38.


(58) 31 L.P.R.A. sec. 1479.


(59) Apéndice del Recurso de certiorari Núm. CC-2005-220, págs. 40-41.


(60) 15 L.P.R.A. sec. 120.


(61) Este reglamento fue aprobado el 31 de marzo de 1971 y enmendado por el Reglamento Núm. 2099 de 2 de junio de 1976, efectivo el 2 de julio de 1976.


(62) T.O.P., págs. 164 y 173.


(63) 15 L.P.R.A. sec. 122.


(64) 32 L.P.R.A. Ap. III, R. 10.2(5).


(65) Sánchez v. Aut. de los Puertos, 153 D.P.R. 559 (2001); Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994).


(66) Íd.; Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998).


(67) Íd.


(68) Pressure Vessels P.R. v. Empire Gas P.R., supra, pág. 505. Véase, además, Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991).


(69) Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983).


(70) Rivera v. Depto. de Hacienda, 149 D.P.R. 141, 150 (1999).


(71) 15 L.P.R.A. sec. 120.


(72) Reglamento para la Administración y Funcionamiento de la Lotería de Puerto Rico (Reglamento del Departamento de Hacienda), Reglamento Núm. 1583, Departamento de Estado, 3 de agosto de 1972, pág. 31.


(73) Recientemente, el Reglamento para la Administración y Funcionamiento de la Lotería de Puerto Rico fue derogado por el vigente Reglamento Núm. 6675 de 15 de agosto de 2003, efectivo el 13 de septiembre de 2003. En este nuevo reglamento la disposición aplicable es el Art. 52.


(74) Rivera v. Depto. de Hacienda, supra; Mojica v. Román Rodríguez, 116 D.P.R. 45 (1985).


(75) Concepción Pacheco v. Torruellas, 105 D.P.R. 27 (1976).


(76) Íd.


(77) Fuentes v. Fulano de Tal, 84 D.P.R. 506, 513 (1962). Véase Mieres, Fiscal v. Pagan, 76 D.P.R. 699, 704 (1954).


(78) Íd.


(79) Rivera v. Depto. de Hacienda, supra; Mojica v. Román Rodríguez, supra.


(80) Q.M. Scaevola, Comentarios al Código Civil: Comentado, 5ta ed, Madrid, Ed. Reus, 1943, T. 11, pág. 439, citado también en Fuentes v. Fulano de Tal, supra, pág. 515.


(81) J. Castán Tobeñas, Derecho Civil español, común y foral, 6ta ed, Madrid, Ed. Reus, 1943, T. 2, pág. 52, citado también en Cruz v. Director de la Lotería, supra, pág. 265, y en Fuentes v. Fulano de Tal, supra, pág. 509.


(82) 31 L.P.R.A. sec. 1479.


(83) 31 L.P.R.A. sec. 1479.


(84) 10 L.P.R.A. sec. 1154.


(85) Véanse: Rodríguez v. Pérez, 164 D.P.R. 368 (2005); Arguello v. Arguello, 155 D.P.R. 62 (2001); Trinidad v. Chade, 153 D.P.R. 280 (2001). Véanse, además: Rolan v. Charlie Car Rental, Inc., 148 D.P.R. 420 (1999); Sepulveda v. Depto. de Salud, 145 D.P.R. 560 (1998).